—Appeal from a *939judgment of Supreme Court, Erie County (Buscaglia, J.), entered February 17, 1999, convicting defendant after a jury trial of, inter alia, murder in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting her after a jury trial of murder in the second degree (Penal Law § 125.25 [1]) and criminal possession of a weapon in the fourth degree (§ 265.01 [2]). We reject the contention of defendant that, in view of her justification defense, the verdict is against the weight of the evidence. The evidence establishes that the victim sustained over 27 stab wounds, including wounds sustained in the course of defending himself, while defendant sustained only three superficial stab wounds. In addition, the People presented expert testimony that defendant’s wounds were self-inflicted, and defendant’s fellow inmate testified that defendant had confessed to her that defendant had committed the murder. The jury’s credibility assessments are entitled to great deference, and it cannot be said here that the jury failed to give the evidence the weight it should be accorded (see generally People v Bleakley, 69 NY2d 490, 495). We further reject defendant’s contention that the fellow inmate was acting as an agent for the government at the time of defendant’s confession. The record establishes that the fellow inmate was acting on her own initiative and that “ ‘the government’s role [was] limited to the passive receipt of such information’ ” (People v Spina, 275 AD2d 902, 903, lv denied 95 NY2d 969, quoting People v Cardona, 41 NY2d 333, 335). The sentence is neither unduly harsh nor severe. We have reviewed defendant’s remaining contentions and conclude that they are without merit. Present — Pine, J.P., Wisner, Hurlbutt, Scudder and Burns, JJ.